Citation Nr: 0002493	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-29 524	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

Claims were denied in February 1996.  The veteran disagreed 
and a statement of the case was issued in May 1997.  The 
veteran appealed.  After further development, an August 1998 
rating decision granted service connection for many of the 
appealed issues.  The file does not indicate that the veteran 
disagreed with any aspect of the grant.  The issues which 
remained denied were service connection for  
gastrointestinal, eye, and left ankle disorders.  The August 
1998 rating decision also considered new issues and denied 
service connection for hypertension and residuals of a fusion 
of the cervical spine.  There is no record of the veteran 
disagreeing with the determinations on these additional 
issues, so no further action on them is indicated.  The 
issues listed above are the only ones which have been fully 
developed for consideration by the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for gastrointestinal and left ankle disorders and 
refractive error of the eyes.

2.  A gastrointestinal disorder has been diagnosed and there 
is no evidence that the veteran has a gastrointestinal 
disorder as a manifestation of an undiagnosed illness.  

3.  There is no evidence which connects the veteran's current 
gastrointestinal disorder to disease or injury during service 
or to a service-connected disability.  

4.  A left ankle disorder has been diagnosed and there is no 
evidence that the veteran has a left ankle disorder as a 
manifestation of an undiagnosed illness.  

5.  There is no evidence which connects the veteran's current 
left ankle disorder to disease or injury during service or to 
a service-connected disability.  

6.  Refractive error of the eyes has been diagnosed and there 
is no evidence that the veteran has an eye disorder as a 
manifestation of an undiagnosed illness.  

7.  There is evidence of a dry eye disorder during service, 
with a continuity of symptoms linking it to a dry eye 
disorder after service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a gastrointestinal 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a left ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim for service connection for refractive error of 
the eyes is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim for service connection for a dry eye disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for gastrointestinal, left ankle and eye 
disorders, the threshold question to be answered is whether 
the appellant has presented evidence of well-grounded claims; 
that is, ones that are plausible.  If he has not presented 
well-grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of the claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplemental 
statement of the case adequately informed the veteran of the 
need for evidence of a well grounded claim and the lack of 
evidence to support his claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 
(1996).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Undiagnosed Illness

The veteran claimed service connection for gastrointestinal, 
left ankle and eye disorders as manifestations of undiagnosed 
illness.  Initial medical reports indicated that there was 
initially some question as to proper diagnosis of the claimed 
disorders.  These reports did not express a medical opinion 
that the veteran had an undiagnosed illness but indicated the 
need for further studies.  Testing and examination led to a 
diagnosis for each of the claimed disorders by a physician.  
Medical evaluation did not disclose any evidence of an 
undiagnosed illness.  There is no evidence from a doctor or 
other medical professional that the claimed disabilities are 
symptoms of an undiagnosed illness or that the claimed 
symptoms have an unknown etiology.  As there is no competent 
evidence that the veteran has an undiagnosed illness, the 
claim for service connection for an undiagnosed illness is 
not well grounded.  Therefore, the claim for service 
connection on the basis that the claimed disabilities are 
manifestations of an undiagnosed illness must be denied.  
38 C.F.R. § 3.317 (1998).  

The Board has liberally construed the claims and considered 
all applicable bases for service connection.  

38 U.S.C.A. § 1154(b)

The veteran served with a field artillery unit in Saudi 
Arabia from September 1990 to March 1991.  His service 
includes campaigns for the Defense of Saudi Arabia and for 
the Liberation and Defense of Kuwait.  He has described 
combat experiences and, based on those experiences, service 
connection has been granted for post traumatic stress 
disorder.  As discussed above, a well grounded claim has 
evidence on 3 elements.  38 U.S.C.A. § 1154(b) (West 1991) 
lightens the evidentiary burden of a combat veteran for one 
of those elements, showing disease or injury during service.  
A well grounded claim still requires evidence of current 
disability and evidence which connects the current disability 
to the disease or injury in service.  See Arms v. West, 
12 Vet. App. 188 (1999).  As discussed below, the claims are 
not well grounded because there is no evidence to connect the 
current disability to disease or injury during service or to 
a service-connected disability.  The provisions of 
38 U.S.C.A. § 1154(b) do not obviate the need for this 
evidence or bridge the gap left by its absence.  


Gastrointestinal Disorder

The veteran has had numerous tests and studies done for his 
gastrointestinal complaints.  A March 1997 VA series of upper 
gastrointestinal X-rays disclosed a hiatal hernia with mild 
reflux and mild duodenitis.  The veteran was examined in 
November 1997 and studies reviewed.  Gastrointestinal 
diagnoses were irritable colon syndrome, hyperplastic 
duodenal polyp post biopsy, and chest pain related to 
esophageal reflux.  The doctor did not report that there was 
any undiagnosed gastrointestinal illness.  

As discussed above, a well grounded claim requires evidence 
which connects the current disability to disease or injury 
during service.  This evidence must come from a physician or 
other medical professional with the training and experience 
to present a competent opinion on the medical question of 
etiology.  The veteran's claim of a connection is not 
competent evidence on this point.  See Grottveit; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Review of the record 
in this case does not disclose any evidence from a competent 
medical witness which would link the current gastrointestinal 
diagnoses to disease or injury during service.  

The Board has considered the veteran's complaints of 
continuing gastrointestinal pain.  The veteran can report a 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (1998).  
However, the opinion of a competent medical professional is 
required to link symptoms reported by the veteran to a 
current disability.  See Savage.  In this case, there is no 
such opinion from a physician or other medical professional.  

Also, there is no competent evidence linking the veteran's 
gastrointestinal disorder to any service-connected 
disability.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Reiber v. Brown, 7 Vet. App. 513 (1995).  

Further, there is no evidence from a competent source which 
indicates that any service-connected disability aggravated 
the veteran's gastrointestinal disorders.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

As there is no competent evidence of a connection between the 
current gastrointestinal disorder and disease or injury 
during service, or a service-connected disability, the claim 
is not well grounded and must be denied.  

Left Ankle Disorder

On the November 1997 VA examination it was reported that 
X-rays disclosed osteochondritis dissecans of the both 
ankles.  The diagnosis was bilateral osteochondritis 
dissecans.  Osteochondritis dissecans is an osteochondritis 
resulting in the splitting of pieces of cartilage into the 
joint.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 147 (24th 
ed. 1965).  Mcintosh v. Brown, 4 Vet. App. 553; 556 (1993).  
The doctor did not report that there was any undiagnosed left 
ankle disorder.  

As noted above, a well grounded claim requires evidence which 
connects the current disability to disease or injury during 
service.  This evidence must come from a physician or other 
medical professional with the training and experience to 
present a competent opinion on the medical question of 
etiology.  The veteran's claim of a connection is not 
competent evidence on this point.  See Grottveit; Rabideau.  
Review of the record in this case does not disclose any 
evidence from a competent medical witness which would link 
the current left ankle disorder to disease or injury during 
service.  

The Board has considered the veteran's complaints of 
continuing left ankle pain.  The veteran can report a 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (1998).  
However, the opinion of a competent medical professional is 
required to link symptoms reported by the veteran to a 
current disability.  See Savage.  Here, there is no such 
opinion from a doctor or other medical professional.  

There is no competent evidence linking the veteran's left 
ankle disorder to any service-connected disability.  See 
Grivois; Reiber.  

Additionally, there is no evidence from a physician or other 
competent source which indicates that any service-connected 
disability aggravated the veteran's left ankle disorder.  See 
Allen, at 448.  

As there is no competent evidence of a connection between the 
current left ankle disorder and disease or injury during 
service, or a service-connected disability, the claim is not 
well grounded and must be denied.  

Eye Disorder

The most recent eye examination, in November 1997, noted 
slight ptosis of both eyes.  Visual acuity was 20/200 
correctable to 20/25, bilaterally.  The diagnosis was myopia.  
Myopia is also known as nearsightedness.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1094 (28th ed. 1994); Norris 
v. West, 11 Vet. App. 219; 220 (1998).  Myopia and presbyopia 
(diagnosed on VA clinical evaluation in April 1996) are 
refractive errors of the eye and/or a congenital or 
developmental defect.  (See Talbert v. West, No 97-575 (U.S. 
Vet. App.) for a non-precedent discussion of presbyopia; 
impairment of vision due to advancing years or to old age).  
Although Talbert is not a precedential decision, the Board 
adopts the reasoning as its own.  As such, they are not 
disabilities within the meaning of the laws and regulations 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 
(1998).  Consequently, service connection for myopia and 
presbyopia must be denied.  

Dry Eye

There is evidence of a dry eye disorder during service.  An 
impression of dry eyes was recorded on the October 1988 eye 
evaluation in service.  There is evidence of continuing 
symptomatology in the veteran's statements and in the post 
service VA medical records.  There was an assessment of dry 
eyes on the April 1996 VA clinical eye examination.  On the 
September 1996 visit to the VA eye clinic, examination led to 
an assessment including dry eyes.  A complaint of dry eyes 
was noted in February 1997.  Based upon the inservice and 
post service notations, the claim for service connection is 
well grounded.


ORDER

Service connection for a gastrointestinal disorder is denied.  
Service connection for a left ankle disorder is denied.  
Service connection for myopia and presbyopia is denied.  The 
dry eye service-connection claim is well grounded.


REMAND

There is evidence of a dry eye disorder during service.  An 
impression of dry eyes was recorded on the October 1988 eye 
evaluation in service.  There is evidence of continuing 
symptomatology in the veteran's statements and in the post 
service VA medical records.  There was an assessment of dry 
eyes on the April 1996 VA clinical eye examination.  On the 
September 1996 visit to the VA eye clinic, examination led to 
an assessment including dry eyes.  A complaint of dry eyes 
was noted in February 1997.  The matter was not addressed on 
the November 1997 VA eye examination.  So, while the 1996 
examination reports provide evidence that there may be a 
current disability, the 1997 reports do not sufficiently 
address the matter.  Dry eyes may be known as 
keratoconjunctivitis sicca.  However, this has not been 
diagnosed.  It should be determined if the veteran still has 
the dry eye disorder shown in service and on VA examination 
after service.  

The issue of entitlement to service connection for a dry eye 
disorder is REMANDED to the RO for the following:  

1.  The veteran should be scheduled for a 
VA ophthalmologic examination to 
determine if he has a dry eye disorder.  
The claims folder should be made 
available to the examiner for review.  
All indicated tests and studies should be 
done.  The doctor should express an 
opinion as to whether the veteran has a 
dry eye disorder and, if he does, whether 
it is as likely as not that the current 
disability is related to the symptoms in 
service.  The examiner is requested to 
clarify the diagnosis if possible.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

3.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

